Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.

Claim Rejections Withdrawal
Applicant’s amendment of Claim 16 is acknowledged. Thus, the rejection under 35 U.S.C. 112 is withdrawn.
	
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-12 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Pub. No. 2014/0291869), in view of Sammakia et al. (US 8,518,304 B1, prior art of record), in view of and Swift (U.S. Patent Pub. No. 2005/0031840).
	Regarding Claim 1
	Park discloses an anisotropic conductive film (FIG. 3) comprising: a first resin insulating layer (3’) disposed over a first surface of a conductive layer (2); and a second resin insulating layer (3”) disposed over a second surface of the conductive layer [0045], wherein the conductive layer is disposed between the first resin insulating layer and the second resin insulating layer and comprises a base layer (binder resin, Para. 32), and a plurality of conductive particles (4) arranged in the base layer in a single layer [0041] and is connected by a single layer of insulating particles (5), wherein the insulating particles do not overlap in a plan view, and wherein the first resin insulating layer and the second resin insulating layer each comprise a same material (e.g. as anticipated or obvious with respect to Para. 17, which states that the first resin insulating layer and the second resin insulating layer both include a binder resin in an amount of 30 wt % to 80 wt % and a curing agent in an amount of 20 wt % to 70 wt %) and have different thicknesses from each other (e.g. as seen in FIG. 3). 
Park is silent with respect to disclosing each of the plurality of conductive particles comprising a plurality of needle-shaped protrusions each having a conical shape.
	Sammakia discloses each of a plurality of analogous conductive particles (e.g. figures 4A, 4B, 4C, 5, 6e, conductive particles 20, col. 6, line12) comprise a plurality of needle-shaped protrusions (e.g. needle-shaped protrusions 50, col. 6, line 13 and lines 45 — 50) each having a conical shape (e.g. as seen in figures 4A — 4D, and col. 6, lines 48 — 50. Furthermore, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See MPEP 2144.04 (IV) (B)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park such that each of the plurality of conductive particles comprising a plurality of needle-shaped protrusions each having a conical shape since Park discloses a plurality of conductive particles within a conductive film, and Sammakia discloses a conductive film comprising a plurality of conductive particles such that each of the plurality of conductive particles comprising a plurality of needle-shaped protrusions each having a conical shape. One would have been motivated to have each of the plurality of conductive particles with a plurality of needle-shaped protrusions each having a conical shape in order to reduce thermal interface.
	Park is also silent with respect to disclosing a nonconductive nano fiber connecting the plurality of conductive particles to each other and the nonconductive nano fiber does not overlap in a plan view.
	Swift discloses a nonconductive nano fiber is used to replace the single layer of insulating particles of Park for connecting a plurality of conductive particles to each other (FIG. 2b shows that a plurality of conductive particles 18 is connected by a nonconductive nano fiber 15, [0027]), and the nonconductive nano fiber does not overlap in a plan view. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park such that a nonconductive nano fiber connects the plurality of conductive particles to each other and the nonconductive nano fiber does not overlap in a plan view since Park in view of Sammakia disclose the plurality of conductive particles in an anisotropic conductive film, Swift discloses the plurality of conductive particles are arranged in single layer and a nonconductive nano fiber connects the plurality of conductive particles to each other such that the nonconductive nano fiber does not overlap in a plan view. One would have been motivated to have a nonconductive nano fiber connecting the plurality of conductive particles to each other in order to provide a connector system having selected dimensions and contact features, as discussed by Swift [0030].
	With respect to “the nonconductive nano fiber comprises a material having a glass transition temperature higher than a glass transition temperature of each of the first resin insulating layer and the second resin insulating layer, and a melting point lower than a melting point of the plurality of conductive particles”, the claimed limitation is related to material property. Park discloses the first resin insulating layer and the second resin insulating layer each comprise epoxy [0062], which is the same resin material as disclosed in [0055] of the current application, and Swift discloses the nonconductive nano fiber is made from polyamide or polyester [0041], which is the same fiber material as disclosed in [0052] of the current application. Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also see MPEP2112.01.
	
	Regarding Claim 2
	Park in view of Sammakia and Swift disclose the anisotropic conductive film of claim 1, wherein each of the plurality of conductive particles comprises a core having elasticity and a base portion including a metal material and surrounding the core (Sammakia: as seen with respect to figure 4A, and disclosed in col. 6, lines 36 - 38 and lines 45 - 46), and wherein the plurality of needle-shaped protrusions are arranged over the base portion (Sammakia: e.g. as seen in figure 4A and disclosed in col. 6, lines 42 - 43). 

	Regarding Claim 3
	Park in view of Sammakia and Swift disclose the anisotropic conductive film of claim 2, wherein the base portion and the plurality of needle-shaped protrusions are integrally formed and each comprise a same material (e.g. as anticipated or rendered obvious with respect to figure 4A of Sammakia).

	Regarding Claim 4
	Park in view of Sammakia and Swift disclose the anisotropic conductive film of claim 1, wherein the plurality of conductive particles is spaced apart from each other (e.g. as seen in figure 3 of Park and figure 5 of Sammakia).

	Regarding Claim 5
	Park in view of Sammakia and Swift disclose the anisotropic conductive film of claim 1, wherein the nonconductive nano fiber comprises a non-conductive polymer material (e.g. as disclosed in [0041] of Swift), the non-conductive polymer material surrounding the plurality of conductive particles (e.g. as seen in figure 2b of Swift).

	Regarding Claim 6
	Park in view of Sammakia and Swift disclose the anisotropic conductive film of claim 1, wherein the base layer has a film form (Park: as seen in figure 3, base layer of conductive layer 2 has a film form), and wherein the plurality of conductive particles are arranged not to overlap each other in a plan view (e.g. as seen in figures 2 and 5 of Sammakia, conductive particles 20 are not overlapped when looking down from above (i.e. plan view). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park such that the plurality of conductive particles are arranged not to overlap each other in a plan view since Park discloses forming the conductive particles between opposing layers such that the plurality of conductive particles are arranged not to overlap each other in a plan view. One would have been motivated to have the plurality of conductive particles arranged not to overlap each other in a plan view in order to form a thin layer of conductive particles, while maintaining contact between the conductive particles and opposite layers).

	Regarding Claim 7
	Park in view of Sammakia and Swift disclose the anisotropic conductive film of claim 1, wherein the first resin insulating layer directly contacts the base layer on the first surface and the second resin insulating layer directly contacts the base layer on the second surface (as seen in figure 3 of Park, whereby the first resin insulating layer 3’ directly contacts the base layer of 2 on the first (top) surface and the second resin insulating layer 3” directly contacts the base layer of 2 on the second (bottom) surface).

	Regarding Claim 10
	Park in view of Sammakia and Swift disclose the anisotropic conductive film of claim 1, wherein the plurality of needle-shaped protrusions comprises a conductive material, and wherein a melting point of the plurality of needle-shaped protrusions is higher than that of the nonconductive nano fiber (e.g. Sammakia discloses in col. 6, lines 45 — 47 that the needle-shaped protrusions 50 comprise a conductive material, such as metal, whereby Park discloses in [0014] that the conductive material may be Ni or Au, which is the same conductive material as disclosed in [0047] of the current application. Further, as cited above, Swift discloses the nano fiber is formed of a polymer material [0041]).

	Regarding Claim 11
	Park in view of Sammakia and Swift disclose the anisotropic conductive film of claim 1, wherein a height of the plurality of needle-shaped protrusions ranges from about 300 nm to about 500 nm (e.g. Sammakia discloses in col. 6, lines 42 — 45 that the height of the plurality of needle-shaped protrusions ranges from about 1 nm to 200 nm. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park in view of Sammakia and Swift such that a height of the plurality of needle-shaped protrusions ranges from about 300 nm to about 500 nm since Sammakia discloses the height of the plurality of needle-shaped protrusions ranges from about 1 nm to 200 nm, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have a height of the plurality of needle-shaped protrusions ranging from about 300 nm to about 500 nm in order to optimize the connections of the needle-shaped protrusions to the surrounding conductive layers and adjacent conductive particles).

	Regarding Claim 12
	Park in view of Sammakia and Swift disclose the anisotropic conductive film of claim 1, wherein a melting point of the base layer is lower than those of the plurality of conductive particles (e.g. Park discloses the base layer 2 to be formed of epoxy [0062]), which is the same material for the base layer of the current application, as disclosed in ¥ [0052] of the as-filed specification. Further, Park discloses [0014] that the conductive particles 4 may be Ni or Au, which is the same conductive material as disclosed in [0047] of the current application. It has been held that when the prior art discloses the structure (such as the same materials) of the claimed invention, a prima facie case of anticipation or obviousness of the properties of the device, such as the melting point of the base layer being lower than those of the plurality of conductive particles, has been established. See MPEP 2112.01).

	Regarding Claim 17
	Park in view of Sammakia and Swift disclose the anisotropic conductive film of claim 1, wherein the plurality of conductive particles arranged in the base layer arranged in a single layer in a cross section view (FIG, 3 of Park shows the plurality of conductive particles 4 in a single layer in the base layer 2 between elements 3’ and 3”. Sammakia: figure 5 shows plurality of conductive particles 20/52 in base layer 16 arranged in a single layer).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sammakia and Swift, as applied to claim 1 above, and further in view of Lee (US 2010/0050792 A1, prior art of record).
	Regarding Claim 8
	Park in view of Sammakia and Swift disclose the anisotropic conductive film of claim 1, as cited above, but are silent with respect to disclosing the nano fiber has a zigzag pattern in a plan view.
Lee discloses a nano fiber having a zigzag pattern in a plan view (e.g. as seen in figure 2B, nano fiber 23 has a zigzag pattern in the plan view, § [0033])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park in view of Sammakia, Park and Swift such that the nano fiber has a zigzag pattern in a plan view since Paik discloses forming the nano fiber on a substrate to extend in directions in a plan view, and Lee discloses an analogous nano fiber may be formed on a substrate extending in directions in a plan view such that the nano fiber has a zigzag pattern in the plan view. One would have been motivated to have the nano fiber with a zigzag pattern in a plan view in order to form regularly spaced nano fiber patterns, thereby providing regularly spaced conductive particles of Park.
	
Claims 13-16 rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sammakia and Swift, as applied to claim 1 above, and further in view of Namiki et al. (US 2015/0353781 A1, prior art of record).
	Regarding Claim 13
	Park in view of Sammakia and Swift disclose the anisotropic conductive film of claim 1, as cited above. Sammakia further discloses each of the plurality of conductive particles comprises a core (e.g. figure 4B, core 20) and a base portion surrounding the core (figure 4A, base portion of element 50), and wherein the plurality of needle-shaped protrusions is arranged over the base portion (e.g. figure 4A of Sammakia).
Park in view of Sammakia and Swift are silent with respect to disclosing the core comprises a non-conductive core.
Namiki discloses an analogous device (e.g. figures 1(a) and 1(b)), wherein each of the plurality of conductive particles comprises a non- conductive core and a base portion surrounding the core (as seen in figure 1(b), conductive particles 1 comprise a non-conductive core 2 and a base portion 3 surrounding the core, as disclosed in [0064] — [0068]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park in view of Sammakia and Swift such that each of the plurality of conductive particles comprises a non-conductive core and a base portion surrounding the core since Park in view of Sammakia disclose each of the plurality of conductive particles comprises a core and a base portion surrounding the core, and Namiki discloses an analogous plurality of conductive particles comprising each of the plurality of conductive particles comprises a core and a base portion surrounding the core, whereby the core is a non-conductive core. One would have been motivated to have the core as a non-conductive core in order to form an elastic core able to be readily squeezed and deformed to allow for better electrical connection of the plurality of conductive particles between electrodes, as seen in the figures of Park, Sammakia and Namiki.
	
	Regarding Claim 14
	Park in view of Sammakia and Swift and Namiki disclose the anisotropic conductive film of claim 13, wherein the base portion and the plurality of needle-shaped protrusions comprise a same material (e.g. figure 4A of Sammakia, the base portion and the needle-shaped protrusions are of the same material 50).
	
	Regarding Claim 15
	Park in view of Sammakia and Swift and Namiki disclose the anisotropic conductive film of claim 13, wherein melting points of the base portion and the plurality of needle-shaped protrusions is higher than that of the nano fiber (e.g. Sammakia discloses in col. 6, lines 45 — 47 that the base portion and the needle-shaped protrusions 50 comprise a conductive material, such as metal, whereby Park discloses in [0014] that the conductive material may be Ni or Au, which is the same conductive material as disclosed in [0047] of the current application. Further, as cited above, Swift discloses the nano fiber is formed of a same material as that disclosed in the current application. It has been held that when the prior art discloses the structure (such as the claimed materials) of the claimed invention, a prima facie case of anticipation or obviousness of the properties of the device, such as the melting points of the base portion and the plurality of needle-shaped protrusions being higher than that of the nano fiber, has been established. See MPEP 2112.01.
	
	Regarding Claim 16
	Park in view of Sammakia and Swift and Namiki disclose the anisotropic conductive film of claim 13, wherein the base portion and the plurality of needle-shaped protrusions comprise a metal (e.g. figure 4A of Sammakia, the base portion and the needle-shaped protrusions are of the same material 50, which is disclosed in col. 6, lines 45 — 46 of Sammakia to comprise a metal).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892